DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the instant application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/10/2022 is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: 
The specification, para. [41], recites “FIG. 14 is a front isometric view of the first exemplary virtual button structure”. However, based on para. [70] figure 14 corresponds to a third embodiment. Examiner suggests changing para. [41] to “ FIG. 14 is a front isometric view of the third exemplary virtual button structure.

Appropriate correction is required.




Claim Objections
Claims 3-6 and 16-18 are objected to because of the following informalities:  
Claim 3, line 2, recites “first electrical signal”. To keep consistency in the claim language Examiner suggests “first varying electrical signal” as previously recited in claim 1.
Claim 3, line 2, recites “second electrical signal”. To keep consistency in the claim language Examiner suggests “second varying electrical signal” as previously recited in claim 1.
Claim 4, line 2, recites “the virtual button”. To keep consistency in the claim language Examiner suggests “the virtual button structure” as previously recited in claim 1.
Claim 5, lines 2-3 recites “a relative value of the first electrical signal and the second electrical signal”. To clarify and keep consistency in the claim language Examiner suggests “a relative value of a magnitude of the first varying electrical signal and a relative value of a magnitude of the second varying electrical signal”, to clarify and keep consistency in the claim language (see applicant’s specification para. [52] and para. [55]).
Claim 6, line 2, recites “the first electrical signal”. To keep consistency in the claim language Examiner suggests “the first varying electrical signal” as previously recited in claim 1.
Claim 6, line 2, recites “the second electrical signal”. To keep consistency in the claim language Examiner suggests “the second varying electrical signal” as previously recited in claim 1.
Claim 16, line 1, recites “wherein virtual button structure”. Examiner suggests “wherein the virtual button structure”.
Claims 17-18 depend on claim 16, therefore are also objected.

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 12, 14, 16-17 and 19-20   recites “virtual button structure”. The broadest reasonable interpretation of “virtual” is not physically existing but made by computer software. Therefore, a “virtual button” is a is a simulated button or graphical icon that resembles a button. It is not clear how a “virtual button” could comprise a tangible (real/non-virtual) structure.
Claims 2-11, 13, 15 and 18 depend directly or indirectly from and indefinite claim, therefore are also rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-9 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Momeyer et al. (US 20110167391 A1, hereinafter Momeyer).

Regarding Claim 1, Momeyer teaches a gesture detection system (see abstract and Figs. 1 and 10B. Methods and systems implement touch sensors or force sensitive materials disposed on the case of a computing device in order to enable user input gestures to be performed on portions of the device case) comprising: 
a virtual button structure for mounting in an outer frame of a mobile device (see Figs.1-2B, Fig. 10B and para. [0043]-[0044]. Flexible membrane 211 in that covers and protect piezo strips (210/210a-d). FIG. 2B shows a cross-section Y-Y of an aspect configuration of a force sensitive input strips 115 attached to the case 104 of a mobile device. The piezo strip 210 may be covered by a flexible membrane 211 which protects the piezoelectric material while allowing the piezo strip 210 to receive forces applied via a finger or thumb applied to the surface. The flexible membrane 211 may also protect the strip from short circuiting or receiving an extraneous external voltage. The flexible membrane 211 may be made from plastic or rubber-type materials which can provide flexible protection for the underlying piezoelectric material as well electrical insulation. The piezo strip 210 may be mounted on the case 104 of a mobile device in a variety of configurations); 
a first piezo-electric actuator in contact with the virtual button structure configured to generate a first varying electrical signal in response to a dynamic force application to the virtual button structure (see Fig. 2B, Fig. 10B, piezo strip 210a, para. [0003], para. [0036]-[0037], para. [0041]-[0044], para. [0085]. Force sensitive sensor comprises a piezoelectric sensor. The sensors which generate a signal in response to an applied force or pressure or to strain that may be implemented on the case of a mobile device in order to enable user input gestures to be performed on portions of the mobile device case. Such sensors may be able to measure or sense static pressure as well as strain, and static as well as dynamic forces and strain. A suitable sensor is based upon piezoelectric materials, which are well known materials that generate electric current in response to strain, such as may be caused by impacts or applied forces. For example, the force sensitive input strips may be formed from one or more strips of piezoelectric material 210 ("piezo strip"), such as shown in FIG. 2A. A. If the piezoelectric material film is adhered to a surface, the film will produce a voltage as vibrations move across the surface, which outputs a voltage waveform. The piezo strip 210 may be covered by a flexible membrane 211. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple contact pairs on a single piezo strip may enable the strip to generate multiple input signals which may vary depending upon the location of applied force, thereby providing some information regarding the location on the strip where force is applied); 
a second piezo-electric actuator in contact with the virtual button structure configured to generate a second varying electrical signal in response to the dynamic force application to the virtual button structure (see Fig. 2B, Fig. 10B, piezo strip 210b, para. [0003], para. [0036]-[0037], para. [0041]-[0044], para. [0085]. Force sensitive sensor comprises a piezoelectric sensor. The sensors which generate a signal in response to an applied force or pressure or to strain that may be implemented on the case of a mobile device in order to enable user input gestures to be performed on portions of the mobile device case. Such sensors may be able to measure or sense static pressure as well as strain, and static as well as dynamic forces and strain. A suitable sensor is based upon piezoelectric materials, which are well known materials that generate electric current in response to strain, such as may be caused by impacts or applied forces. For example, the force sensitive input strips may be formed from one or more strips of piezoelectric material 210 ("piezo strip"), such as shown in FIG. 2A. A. If the piezoelectric material film is adhered to a surface, the film will produce a voltage as vibrations move across the surface, which outputs a voltage waveform. The piezo strip 210 may be covered by a flexible membrane 211. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple contact pairs on a single piezo strip may enable the strip to generate multiple input signals which may vary depending upon the location of applied force, thereby providing some information regarding the location on the strip where force is applied); 
a processor (see para. [0004], para. [0006] and para. [0050]. Processor positioned within the case); and 
a first memory storing instructions that, when executed by the processor (see para. [0004], para. [0006] and para. [0053]. A processor-readable storage medium may have stored thereon processor-executable instructions configured to cause a processor of a computing device to accomplish the operations of the method aspects), are configured to: 
i) determine magnitude and position of the dynamic force application on the virtual button structure over time, based on the first varying electrical signal and the second varying electrical signal (see Fig. 3, Fig. 5, Figs. 10B-14B, para. [0049]-[0050], para. [0055]-[0056], para. [0058], para. [0085]-[0089]. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. Multiple signals from piezo strips with multiple contacts or from multiple piezo strip sensors may be processed in parallel, or the signals may be buffered or multiplexed to enable sequential processing. The process for recognizing sensor signals in block 514 may be accomplished using a variety of methods. The possible methods include a time-domain cross-correlation method. As illustrated in FIG. 11, one simple gesture that may be implemented on a mobile device equipped with a touch/force sensor on the peripheral edges (i.e., in locations on the mobile device 100 in contact with the thumb 1102 and fingers 1104), is to slide the thumb 1102 along one edge of the device. As discussed above, such a sliding or swiping gesture may be recognized based upon the signals produced by a touch/force sensor positioned on the side of the mobile device 100 so as to be contacted by the user's thumb 1102. Light force applied by the thumb 1102 and individual fingers 1104 may be distinguished from heavy force, such as based upon the magnitude and characteristic of the signal received from the touch/force sensing surface of the mobile device 100), 
ii) determine a gesture corresponding to the magnitude and the position of the dynamic force application over time (see Fig. 3, Fig. 5, Figs. 10B-14B, para. [0049]-[0050], para. [0055]-[0056], para. [0058]-[0059], para. [0085]-[0089]. the mobile device may then determine if the degree of similarity between the received signal and any of the stored signal patterns or characteristics is sufficient to recognize a match at determination block 520. If the processor determines there is a match (i.e., determination block 520="Yes"), the processor may take additional measurements or note other data relevant to the matched input gesture. For example, if the mobile device recognizes a tap input, the mobile device may measure the tap force and duration from the input signal. Alternatively, if the mobile device recognizes a swipe input, the mobile device may measure the starting location, speed, direction, and length of the swipe. FIG. 10B shows multiple piezo strips 210a-d. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. For example, light force applied by the thumb 1102 and individual fingers method for may be distinguished from heavy force, such as based upon the magnitude and characteristic of the signal received from the touch/force sensing surface of the mobile device 100); and 
iii) provide a response signal based on the gesture (see para. [0050], para. [0053], para. [0056]-[0057], para. [0087]-[0089]. Methods for processing the electrical signals produced by touch sensing/force measuring sensors positioned on the mobile device case 104, such as piezo strips 210, in order to recognize predefined patterns and determine corresponding commands to be implemented by the central processor unit. FIGS. 5-7 illustrate example processes for recognizing gestures within signals received from piezo sensor and identifying corresponding command inputs. At block 528 may generate an input event object based on the matched input gesture and other accessed data, and forward the generated input event object to an application or to the window manager at block 530. For example, light force applied by the thumb 1102 and individual fingers method for may be distinguished from heavy force, such as based upon the magnitude and characteristic of the signal received from the touch/force sensing surface of the mobile device 100. In this aspect, the force applied by each digit and the various combinations of digits may be correlated to particular commands. Detection of such a slide or swipe event and the direction of the sliding movement may be interpreted as a user input gesture associated with a particular function or command for the mobile device. For example, detection of such a sliding or swiping movement may be interpreted as a command to change the volume when the mobile device is conducting a cellular telephone call. When a cellular telephone call is not in process, the detection of a thumb 1102 sliding on the side of the device may be interpreted as a user gesture to scroll through a phone directory, flip to a subsequent e-mail message, scroll through a calendar of scheduled events, change a channel or frequency for receiving radio or mobile television broadcasts, change a map display resolution, etc., all depending upon the application that is executing on the mobile device).

Regarding Claim 2, Momeyer teaches the system according to claim 1.
Momeyer further teaches wherein the position of the dynamic force application is determined based on a relative value of a magnitude of the first varying electrical signal and a magnitude of the second varying electrical signal (see para. [0036], para. [0047]-[0050], para. [0085]-[0089]. The sensors may be able to measure or sense dynamic forces and strain. In the various aspects, the user input gestures may be defined to be those which generate recognizable patterns of voltage signals generated by the piezo strip 210 in response to the applied pressure or forces. For example, user input gestures may be in the form sliding touches which may exhibit a different characteristic signal patterns. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple contact pairs on a single piezo strip may enable the strip to generate multiple input signals which may vary depending upon the location of applied force, thereby providing some information regarding the location on the strip where force is applied.  In addition to the obvious differences in amplitude, shape and duration of the wave forms generated by slide gestures (i.e., voltage waveforms labeled 304a-304c and 306a-306c), slide gestures are asymmetrical, such that the characteristic waveforms are generated by sensors on one side of the device, but not the other side. The obvious differences in shape, magnitude and duration of voltage signals between the squeeze and swipe gestures illustrate waveform characteristics that may be recognized using a variety of analysis algorithms).

Regarding Claim 3, Momeyer teaches the system according to claim 1.
Momeyer further teaches wherein the position of the dynamic force application is determined based on changes in the first electrical signal and the second electrical signal over time (see para. [0036], para. [0047]-[0050], para. [0085]-[0089]. The sensors may be able to measure or sense dynamic forces and strain. In the various aspects, the user input gestures may be defined to be those which generate recognizable patterns of voltage signals generated by the piezo strip 210 in response to the applied pressure or forces. For example, user input gestures may be in the form sliding touches which may exhibit a different characteristic signal patterns. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple contact pairs on a single piezo strip may enable the strip to generate multiple input signals which may vary depending upon the location of applied force, thereby providing some information regarding the location on the strip where force is applied. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. In addition to the obvious differences in amplitude, shape and duration of the wave forms generated by slide gestures (i.e., voltage waveforms labeled 304a-304c and 306a-306c), slide gestures are asymmetrical, such that the characteristic waveforms are generated by sensors on one side of the device, but not the other side. The obvious differences in shape, magnitude and duration of voltage signals between the squeeze and swipe gestures illustrate waveform characteristics that may be recognized using a variety of analysis algorithms)

Regarding Claim 4, Momeyer teaches the system according to claim 1.
Momeyer further teaches wherein the processor (see para. [0004], para. [0006] and para. [0050]. The various aspects provide circuits and methods for processing the electrical signals produced by touch sensing/force measuring sensors positioned on the mobile device case 104, such as piezo strips 210, in order to recognize predefined patterns and determine corresponding commands to be implemented by the central processor unit. Since the output from touch sensing/force measuring sensors may be in the form of transient voltages or electric currents, a mobile device processor, or a processor dedicated to the touch sensing/force measuring sensors, may be configured to recognize spectral and temporal patterns in the signals received from surface mounted touch and force sensors) is configured to determine a change in position of the dynamic force application on the virtual button (see Fig. 11, para. [0036], para. [0047]-[0050], para. [0056], para. [0085]-[0089]. The sensors may be able to measure or sense dynamic forces and strain. User input gestures may be in the form sliding touches which may exhibit a different characteristic signal patterns. If the mobile device recognizes a swipe input, the mobile device may measure the starting location, speed, direction, and length of the swipe. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. Multiple signals from piezo strips with multiple contacts or from multiple piezo strip sensors may be processed in parallel, or the signals may be buffered or multiplexed to enable sequential processing. In addition to the obvious differences in amplitude, shape and duration of the wave forms generated by slide gestures (i.e., voltage waveforms labeled 304a-304c and 306a-306c), slide gestures are asymmetrical, such that the characteristic waveforms are generated by sensors on one side of the device, but not the other side. As illustrated in FIG. 11, one simple gesture that may be implemented on a mobile device equipped with a touch/force sensor on the peripheral edges (i.e., in locations on the mobile device 100 in contact with the thumb 1102 and fingers 1104), is to slide the thumb 1102 along one edge of the device. As discussed above, such a sliding or swiping gesture may be recognized based upon the signals produced by a touch/force sensor positioned on the side of the mobile device 100 so as to be contacted by the user's thumb 1102. Detection of such a slide or swipe event and the direction of the sliding movement may be interpreted as a user input gesture associated with a particular function or command for the mobile device).

Regarding Claim 5, Momeyer teaches the system according to claim 4.
Momeyer further teaches wherein the change in position of the dynamic force application is determined based on a relative value of the first electrical signal and the second electrical signal over time (see para. [0036], para. [0047], para. [0049]-[0050], para. [0059]-[0060], para. [0085]-[0089]. The sensors may be able to measure or sense dynamic forces and strain. Fig. 3 shows two voltage waveforms 301a, 301b that were received from the two piezo sensors in response to specific input gestures. Three swiping gestures performed by sliding a finger or thumb along the right side produced the voltage signals labeled 304a-304c. Similarly, three swipe gestures performed on the left side produced the voltage waveforms labeled 306a-306c. An example time-domain cross-correlation method 514A is illustrated in FIG. 6A. In this method, the received signal is analyzed in the time-domain (e.g., as received) to compare and correlate the signal to time-domain waveforms stored in memory to identify a most likely match and a measure of the correlation of the input signal to the stored waveform. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. Multiple signals from piezo strips with multiple contacts or from multiple piezo strip sensors may be processed in parallel, or the signals may be buffered or multiplexed to enable sequential processing. As illustrated in FIG. 11, one simple gesture that may be implemented on a mobile device equipped with a touch/force sensor on the peripheral edges (i.e., in locations on the mobile device 100 in contact with the thumb 1102 and fingers 1104), is to slide the thumb 1102 along one edge of the device. As discussed above, such a sliding or swiping gesture may be recognized based upon the signals produced by a touch/force sensor positioned on the side of the mobile device 100 so as to be contacted by the user's thumb 1102. Detection of such a slide or swipe event and the direction of the sliding movement may be interpreted as a user input gesture associated with a particular function or command for the mobile device).

Regarding Claim 6,Momeyer teaches the system according to claim 4.
Momeyer further teaches wherein the change in position of the dynamic force application is based on changes in the first electrical signal and the second electrical signal over time (see para. [0036], para. [0047]-[0050], para. [0059]-[0060], para. [0085]-[0089]. The sensors may be able to measure or sense dynamic forces and strain. Fig. 3 shows two voltage waveforms 301a, 301b that were received from the two piezo sensors in response to specific input gestures. Three swiping gestures performed by sliding a finger or thumb along the right side produced the voltage signals labeled 304a-304c. Similarly, three swipe gestures performed on the left side produced the voltage waveforms labeled 306a-306c. An example time-domain cross-correlation method 514A is illustrated in FIG. 6A. In this method, the received signal is analyzed in the time-domain (e.g., as received) to compare and correlate the signal to time-domain waveforms stored in memory to identify a most likely match and a measure of the correlation of the input signal to the stored waveform. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. Multiple signals from piezo strips with multiple contacts or from multiple piezo strip sensors may be processed in parallel, or the signals may be buffered or multiplexed to enable sequential processing. As illustrated in FIG. 11, one simple gesture that may be implemented on a mobile device equipped with a touch/force sensor on the peripheral edges (i.e., in locations on the mobile device 100 in contact with the thumb 1102 and fingers 1104), is to slide the thumb 1102 along one edge of the device. As discussed above, such a sliding or swiping gesture may be recognized based upon the signals produced by a touch/force sensor positioned on the side of the mobile device 100 so as to be contacted by the user's thumb 1102. Detection of such a slide or swipe event and the direction of the sliding movement may be interpreted as a user input gesture associated with a particular function or command for the mobile device.).

Regarding Claim 8, Momeyer teaches the system according to claim 1.
Momeyer further teaches wherein the response signal comprises a display activation signal for generating a response on a display of the mobile device based on the gesture (see Figs. 11-13 and para. [0087], para. [0092]. As illustrated in FIG. 11, one simple gesture that may be implemented on a mobile device equipped with a touch/force sensor on the peripheral edges (i.e., in locations on the mobile device 100 in contact with the thumb 1102 and fingers 1104), is to slide the thumb 1102 along one edge of the device. As discussed above, such a sliding or swiping gesture may be recognized based upon the signals produced by a touch/force sensor positioned on the side of the mobile device 100 so as to be contacted by the user's thumb 1102. Detection of such a slide or swipe event and the direction of the sliding movement may be interpreted as a user input gesture associated with a particular function or command for the mobile device. For example, detection of such a sliding or swiping movement may be interpreted as a command to change the volume when the mobile device is conducting a cellular telephone call. When a cellular telephone call is not in process, the detection of a thumb 1102 sliding on the side of the device may be interpreted as a user gesture to scroll through a phone directory, flip to a subsequent e-mail message, scroll through a calendar of scheduled events, change a channel or frequency for receiving radio or mobile television broadcasts, change a map display resolution, etc., all depending upon the application that is executing on the mobile device. As another example, the sliding and squeezing gestures illustrated in FIG. 13 may be correlated to standard video control commands when the mobile device 100 is displaying a video, such as a stored video clip or movie, or a mobile television image. As a further example, moving the finger up and down on the side of the mobile device 100 could be interpreted as user input commands to scroll, pan, or zoom a displayed image when viewing a static digital photograph).

Regarding Claim 9, Momeyer teaches the system according to claim 1.
Momeyer further teaches wherein the response signal comprises a volume activation signal for adjusting a volume of a speaker of the mobile device based on the gesture (see Fig. 11 and para. [0087]. As illustrated in FIG. 11, one simple gesture that may be implemented on a mobile device equipped with a touch/force sensor on the peripheral edges (i.e., in locations on the mobile device 100 in contact with the thumb 1102 and fingers 1104), is to slide the thumb 1102 along one edge of the device. As discussed above, such a sliding or swiping gesture may be recognized based upon the signals produced by a touch/force sensor positioned on the side of the mobile device 100 so as to be contacted by the user's thumb 1102. Detection of such a slide or swipe event and the direction of the sliding movement may be interpreted as a user input gesture associated with a particular function or command for the mobile device. For example, detection of such a sliding or swiping movement may be interpreted as a command to change the volume when the mobile device is conducting a cellular telephone call. The mobile device inherently has a speaker to hear sound and change the volume).

Regarding Claim 20, Momeyer teaches a method of detecting a gesture in a system (see abstract and Figs. 1 and 10B. Methods and systems implement touch sensors or force sensitive materials disposed on the case of a computing device in order to enable user input gestures to be performed on portions of the device case) comprising a virtual button structure for mounting in an outer frame of a mobile device (see Figs.1-2B, Fig. 10B and para. [0043]-[0044]. Flexible membrane 211 in that covers and protect piezo strips (210/210a-d). FIG. 2B shows a cross-section Y-Y of an aspect configuration of a force sensitive input strips 115 attached to the case 104 of a mobile device. The piezo strip 210 may be covered by a flexible membrane 211 which protects the piezoelectric material while allowing the piezo strip 210 to receive forces applied via a finger or thumb applied to the surface. The flexible membrane 211 may also protect the strip from short circuiting or receiving an extraneous external voltage. The flexible membrane 211 may be made from plastic or rubber-type materials which can provide flexible protection for the underlying piezoelectric material as well electrical insulation. The piezo strip 210 may be mounted on the case 104 of a mobile device in a variety of configurations); and 
first and second piezo-electric actuators in contact with the virtual button structure configured to generate first and second varying electrical signals, respectively, in response to a dynamic force application to the virtual button structure (see Fig. 2B, Fig. 10B, piezo strips 210a and 210b, para. [0003], para. [0036]-[0037], para. [0041]-[0044], para. [0085]. Force sensitive sensor comprises a piezoelectric sensor. The sensors which generate a signal in response to an applied force or pressure or to strain that may be implemented on the case of a mobile device in order to enable user input gestures to be performed on portions of the mobile device case. Such sensors may be able to measure or sense static pressure as well as strain, and static as well as dynamic forces and strain. A suitable sensor is based upon piezoelectric materials, which are well known materials that generate electric current in response to strain, such as may be caused by impacts or applied forces. For example, the force sensitive input strips may be formed from one or more strips of piezoelectric material 210 ("piezo strip"), such as shown in FIG. 2A. A. If the piezoelectric material film is adhered to a surface, the film will produce a voltage as vibrations move across the surface, which outputs a voltage waveform. The piezo strip 210 may be covered by a flexible membrane 211. FIG. 10B shows multiple piezo strips 210a-d, each with a pair of contacts 214a-h connected via leads 216a-f. Positioning multiple contact pairs on a single piezo strip may enable the strip to generate multiple input signals which may vary depending upon the location of applied force, thereby providing some information regarding the location on the strip where force is applied); the method comprising: 
i) determining magnitude and position of the dynamic force application on the virtual button structure over time, based on the first varying electrical signal and the second varying electrical signal (see Fig. 3, Fig. 5, Figs. 10B-14B, para. [0049]-[0050], para. [0055]-[0056], para. [0058], para. [0085]-[0089]. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. Multiple signals from piezo strips with multiple contacts or from multiple piezo strip sensors may be processed in parallel, or the signals may be buffered or multiplexed to enable sequential processing. The process for recognizing sensor signals in block 514 may be accomplished using a variety of methods. The possible methods include a time-domain cross-correlation method. As illustrated in FIG. 11, one simple gesture that may be implemented on a mobile device equipped with a touch/force sensor on the peripheral edges (i.e., in locations on the mobile device 100 in contact with the thumb 1102 and fingers 1104), is to slide the thumb 1102 along one edge of the device. As discussed above, such a sliding or swiping gesture may be recognized based upon the signals produced by a touch/force sensor positioned on the side of the mobile device 100 so as to be contacted by the user's thumb 1102. Light force applied by the thumb 1102 and individual fingers 1104 may be distinguished from heavy force, such as based upon the magnitude and characteristic of the signal received from the touch/force sensing surface of the mobile device 100); 
ii) determining a gesture corresponding to the magnitude and the position of the dynamic force application over time (see Fig. 3, Fig. 5, Figs. 10B-14B, para. [0049]-[0050], para. [0055]-[0056], para. [0058]-[0059], para. [0085]-[0089]. the mobile device may then determine if the degree of similarity between the received signal and any of the stored signal patterns or characteristics is sufficient to recognize a match at determination block 520. If the processor determines there is a match (i.e., determination block 520="Yes"), the processor may take additional measurements or note other data relevant to the matched input gesture. For example, if the mobile device recognizes a tap input, the mobile device may measure the tap force and duration from the input signal. Alternatively, if the mobile device recognizes a swipe input, the mobile device may measure the starting location, speed, direction, and length of the swipe. FIG. 10B shows multiple piezo strips 210a-d. Positioning multiple piezo strip sensors 210a-d on a surface of the case 104 can provide sensor signals which are localized to the area of the strips. Thus, the use of four piezo strips 210a-d on a side of a mobile device case 104 in the manner illustrated in FIG. 10B would enable separate input signals to be received from each of four fingers gripping the device. For example, light force applied by the thumb 1102 and individual fingers method for may be distinguished from heavy force, such as based upon the magnitude and characteristic of the signal received from the touch/force sensing surface of the mobile device 100); and 
iii) providing a response signal based on the gesture (see para. [0050], para. [0053], para. [0056]-[0057], para. [0087]-[0089]. Methods for processing the electrical signals produced by touch sensing/force measuring sensors positioned on the mobile device case 104, such as piezo strips 210, in order to recognize predefined patterns and determine corresponding commands to be implemented by the central processor unit. FIGS. 5-7 illustrate example processes for recognizing gestures within signals received from piezo sensor and identifying corresponding command inputs. At block 528 may generate an input event object based on the matched input gesture and other accessed data, and forward the generated input event object to an application or to the window manager at block 530. For example, light force applied by the thumb 1102 and individual fingers method for may be distinguished from heavy force, such as based upon the magnitude and characteristic of the signal received from the touch/force sensing surface of the mobile device 100. In this aspect, the force applied by each digit and the various combinations of digits may be correlated to particular commands. Detection of such a slide or swipe event and the direction of the sliding movement may be interpreted as a user input gesture associated with a particular function or command for the mobile device. For example, detection of such a sliding or swiping movement may be interpreted as a command to change the volume when the mobile device is conducting a cellular telephone call. When a cellular telephone call is not in process, the detection of a thumb 1102 sliding on the side of the device may be interpreted as a user gesture to scroll through a phone directory, flip to a subsequent e-mail message, scroll through a calendar of scheduled events, change a channel or frequency for receiving radio or mobile television broadcasts, change a map display resolution, etc., all depending upon the application that is executing on the mobile device).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Momeyer (US 20110167391 A1) in view of Colgate et al. (US 20070236450 A1, hereinafter Colgate).

Regarding Claim 7, Momeyer teaches the system according to claim 1.
Momeyer does not explicitly teach wherein the response signal comprises a haptic activation signal to the first piezo-electric actuator and/or the second piezo-electric actuator for generating a haptic response thereon based on the gesture.
However, Colgate teaches wherein the response signal comprises a haptic activation signal to the first piezo-electric actuator and/or the second piezo-electric actuator for generating a haptic response thereon based on the gesture (see para. [0011], para. [0014], para. [0121]-[0122].The present invention provides haptic devices that can provide indirect haptic feedback and virtual texture sensations to a user by modulation of friction of a touch surface of the device in response to one or more sensed parameters and/or in response to time. The sensed parameters can include, but are not limited to, sensed position of the user's finger, derivatives of sensed finger position such as velocity and/or acceleration, direction of motion of the finger relative to the surface, and/or sensed finger force or pressure on the surface. The haptic device comprises a piezoelectric bending vibrator element wherein the amplitude of the excitation voltage at the piezoelectric bending element is modulated in response to a sensed planar (two-dimensional) position or a sensed rotary position of the user's appendage relative to the touch surface. The haptic device is integrated into the surface of the touch screen to deliver tactile feedback to locate and obtain tactile feedback from the virtual pushbutton. The haptic device VFHD itself can be used to sense the increase of finger force or pressure during a button press using the respective piezoelectric members themselves and the direct piezoelectric effect at each pushbutton location)
Momeyer and Colgate are related to devices with piezoelectric elements, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Momeyer with Colgate’s teachings, since it would have enhanced user’s interface by providing haptic cues to the user when engaging the system and thus assisting and informing the user interactions with the system.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Momeyer (US 20110167391 A1) in view of Levesque (US 20160334871 A1).

Regarding Claim 13, Momeyer teaches the system according to claim 1.
Momeyer further teaches wherein the memory includes “template” of different force applications or gestures and corresponding response signals for access by the processor (see para. [0004], para. [0037], para. [0059], para. [0087], para. [0100]. A memory is coupled to the processor, the memory storing a reference signal template, and a force sensitive sensor positioned on the case and coupled to the processor, in which the processor is configured with processor-executable instructions to perform operations including receiving an electrical signal from the force sensitive sensor, comparing the received electrical signal to the reference signal template, determining whether the received electrical signal matches the reference signal template, identifying a functionality associated with a matched reference signal template, and implementing the identified functionality on the computing device. The force sensitive elements may generate an electrical signal in response to a gesture, such as a squeeze or a swipe. The properties of the generated electrical signal may be compared to various reference signal templates that may be stored in a reference signal database to recognize particular input gestures In order to enable the recognition and correlation of received piezo sensor signals to particular input gestures and functions, a reference database of sensor signals or characteristics (also referred to herein as reference signal templates) may be prerecorded and stored in memory in a variety of forms. The reference database may contain pre-recorded sensor output signals received during particular user interactions and gestures, such as in a training process, as described more fully below. The reference database may also contain pre-determined signal patterns, such as signal patterns defined by the manufacturer).
Momeyer does not explicitly teach the memory includes a table of different force applications or gestures.
However, Levesque teaches the memory includes a table of different force applications or gestures and corresponding response signals for access by the processor (see para. [0104]-[0105]. The processor 102 or 138 may compare signal data to data stored in a lookup table to determine if an event occurred. In one such embodiment, the signal data may comprise a direction, pressure, and/or velocity of a user interaction with the touch sensitive surface 116. The processor 102 or 138 may compare the direction, pressure, and/or velocity data to data stored in a lookup table to determine a gesture (e.g., a swipe, two-finger pinch, etc.) associated with the data. The processor 102 or 138 may access a lookup table stored in memory 104 to map a particular event to a particular haptic effect).
Momeyer and Levesque are related to devices with piezoelectric elements, thus one of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized the obviousness of modifying the system disclosed by Momeyer with Levesque’s teachings of using lookup tables in a memory for associating force or gestures with response signals, since it would have provided a form of determining a corresponding response signal that is quick and easy to implement, wherein the lookup table primary advantage is speed. Simply getting a response from a list is much faster than calculating it with an algorithm.

Allowable Subject Matter
Claims 10-12, 14-15 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 16-18 would be allowable if rewritten to overcome the objections and the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180329494 A1  - Hernandez et al. – Device with button regions that are flush and continuous with an external surface of the casing. The button regions include piezoelectric actuators that are selectively energized to provide localized haptic feedback.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVELISSE MARTINEZ QUILES whose telephone number is (571)270-7618. The examiner can normally be reached Monday thru Friday; 10:00 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IM/Examiner, Art Unit 2626                                                                                                                                                                                                        



/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        12/16/2022